999 F.2d 541
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald T. WRIGHT, Plaintiff-Appellant,v.W. Jeff REYNOLDS, Commissioner, Tennessee Department ofCorrections;  Jack Morgan, Warden, Tennessee State Prison;Al Rivers, Internal Affairs Officer, TSP;  Louis Kirby,Correctional Officer, TSP;  William Chambers, Chairman,Disciplinary Board, TSP;  James Bond, Disciplinary BoardMember, TSP;  Maggie Norvell, Disciplinary Board Member,TSP, Defendants-Appellees.
No. 92-5558.
United States Court of Appeals, Sixth Circuit.
July 6, 1993.

1
Before MARTIN and SILER, Circuit Judges, and WEBER, District Judge.*

ORDER

2
Donald Wright, a Tennessee state prisoner, proceeding without assistance of counsel, appeals from the order of the district court dismissing his cause of action filed pursuant to 42 U.S.C. § 1983.   Wright also seeks the appointment of counsel.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Wright brought this civil suit alleging that he was unlawfully removed from the Tennessee State Penitentiary's general population in violation of his rights under the Fifth and Fourteenth Amendments.   His complaint alleged that a series of procedural due process violations occurred during his involuntary administrative segregation (IAS) hearing.   More specifically, Wright alleged that he was denied the right to have the reporting official present to testify to the reasons for IAS placement;  that he was denied the right to present witnesses and evidence in his behalf;  that he was found guilty on the basis of information provided by an unverified "confidential informant";  and that he was denied the right to be heard within a reasonable time period.   Wright also claimed that he did not have adequate notice of the evidence to be offered against him in advance of the hearing.   Wright named as defendants Tennessee Department of Corrections (TDOC) Commissioner Jeff Reynolds, TSP Warden Jack Morgan, Internal Affairs Officer Al Rivers, Capt.  Louie Kirby, and Disciplinary Board members Capt.  William Chambers, Officer James Bond, and Counselor Maggie Norvell.   Wright sued the defendants in their individual and official capacities.


4
The case was submitted to a magistrate judge who determined that the procedures set forth in  Hewitt v. Helms, 459 U.S. 460 (1983), applied to Wright's segregation hearing and that Wright was transferred to IAS on the belief that he posed a danger to the institution.   Accordingly, the magistrate judge concluded that Wright was accorded procedural due process and recommended that defendants' motion for dismissal be granted.   The district court concluded that Wright's objections to the magistrate judge's report failed to allege facts "which would meet the rationale of the motion to dismiss."   The court adopted the magistrate judge's report and recommendation as the order of the court and dismissed the case.


5
On appeal, Wright argues that his transfer was disciplinary in nature and that he is entitled to the procedural due process set forth in  Wolff v. McDonnell, 418 U.S. 539 (1974).


6
Upon review, we conclude that the district court's determination that Wright's placement in administrative segregation was based on his potentially disruptive behavior, and not on a violation of a specific rule infraction, was not clearly erroneous.   Therefore, the court's holding that Wright was entitled to, and received, the minimum due process requirements set forth in Hewitt v. Helms, is not in error.


7
Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the magistrate judge's report and recommendation dated February 7, 1992, as adopted by the district court in its order dated February 24, 1993.   Rule 9(b)(3), Rules of the Sixth Circuit.   Wright's request for counsel is denied.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation